Citation Nr: 1456131	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  09-12 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

Entitlement to service connection for shortness of breath and sore throat, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1963 to January 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2011, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.  These matters were previously before the Board in March 2012, at which time they were remanded for additional development.  They have not been returned to the Board for appellate review.  

The Board notes that the issue was previously characterized as entitlement to service connection for emphysema.  However, at the September 2011 Board hearing, the Veteran clarified that he was not seeking service connection for emphysema, as he had never been diagnosed with emphysema, but was seeking service connection for a disability manifested shortness of breath and sore throat.  Therefore, the Board has recharacterized the issues accordingly.  


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with a disability manifested by shortness of breath separate from the service-connected ischemic heart disease.  

2.  The Veteran has not been diagnosed with a disability manifested by sore throat.  




CONCLUSION OF LAW

The criteria for service connection for shortness of breath and sore throat have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the rating and effective date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the Board finds that the Veteran has been provided adequate notice in response to his claim.  The record shows that the Veteran was mailed letters in November 2007 and March 2012 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The November 2007 and March 2012 letters also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims. 

Further, the Board finds that the Veteran has been provided adequate assistance in response to his claim.  The Veteran's service medical records are of record.  Private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

If a Veteran was exposed to an herbicide agent during active service and manifests certain chronic disabilities, to a degree of 10 percent any time after such service, such disability will be service connected even though there is no record of that disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307, 3.309(e) (2014).  Notably, shortness of breath and sore throat are not chronic disabilities for the purposes of presumptive service connection due to herbicide exposure.  

The Veteran asserts that he has disabilities manifested by shortness of breath and sore throat as a result of exposure to herbicides while on active service.  The Board notes that the Veteran has been granted service connection for ischemic heart disease due to herbicide exposure as a result of service in the Republic of Vietnam, and the issue of whether the Veteran was exposed to herbicides on active service is not in dispute.    

A review of the service medical records is silent for any complaints of or treatment for shortness of breath.  A February 1968 service medical record shows that the Veteran complained of a sore throat, among other symptoms, and was assessed with an upper respiratory infection.  There is no indication that his symptoms did not resolve with treatment or that he sought follow-up care.  The November 1969 separation examination found that the mouth and throat were abnormal only in that the tonsils were enucleated in childhood.  The lungs and chest were also found to be normal.

Post-service VA and private treatment records show that the Veteran receives regular treatment for a service-connected heart disability which is consistently noted to cause dyspnea and shortness of breath.  Those records routinely note that the Veteran's respiratory system is normal with no evidence of disability.  Additionally, a January 2010 VA examination for ischemic heart disease notes that the symptoms of shortness of breath are related to the heart disability.  The Board notes that the November 2010 RO rating decision which granted service connection for ischemic heart disease accounted for the symptom of shortness of breath when assigning a 30 percent rating.  There is no indication in the medical evidence of record that the Veteran has been treated for or diagnosed with a disability separate from ischemic heart disease manifested by shortness of breath, or that any shortness of breath is due to any disability related to exposure to herbicides, with the exception of the already service-connected heart disability.

Post-service VA treatment records note that on one occasion, in July 2007, the Veteran complained of a sore throat in relation to gastroesophageal reflux disease (GERD).  However, there is no indication that the Veteran has been treated for or diagnosed with any separate disability manifested by a sore throat, or that any sore throat symptoms are the manifestation of any disability related to exposure to herbicides.  

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In the current appeal, the Board acknowledges that the medical evidence and the Veteran's statements, including those made at his September 2011 Board hearing, establish that he complains of symptoms of shortness of breath and a sore throat.  However, there is no evidence to show that he has been assigned diagnoses of separate disabilities to account for those symptoms, aside from already service-connected ischemic heart disease as the cause of shortness of breath.  In the absence of evidence showing a disability manifested by sore throat or a disability manifested by shortness of breath, distinct from ischemic heart disease, there is not disability shown for which service connection may be granted.

Accordingly, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for shortness of breath and sore throat, and service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for shortness of breath and sore throat, to include as due to herbicide exposure, is denied.



____________________________________________
Harvey P. Roberts
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


